 158DECISIONSOF NATIONALLABOR RELATIONS BOARDWalker'sMidstream Fuel & Service Co.andMarineOfficersAssociation,Local 54, an affiliate ofInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America andPlant Bargaining Committee.Case 9-CA-7649January 7, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELI.OOn August 9, 1973, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and thebrief and has decided to affirm the rulings, findings,conclusions, and recommendations of the Adminis-trative Law Judge to the extent consistent with thisDecision.The Administrative Law Judge found that Respon-dent violated Section 8(a)(2) and (1) by recognizingand signing a contract with the PlantBargainingCommittee.We disagree and find, contrary to theAdministrative Law Judge, that the complaint shouldbe dismissed in its entirety.The pertinent facts are as follows. During October1972,Respondent's president, PaulWalker, talkedwith some of his employees concerning a wageincrease and other benefits. Due to the nature ofRespondent's business, few employees were presentatRespondent's facility at any given time. Conse-quently,Walker initiated the idea of an employeecommitteewhich, if selected by the employees,"could work out some kind of an agreement" withhim.On or about November 1, 1972, one ofRespondent's dispatchers, Richard Birch,' told em-ployeesCharlesAmis,CandyBlair,and FrankMurphy that "We are getting up a committee to goup and talk to Mr. Walker about a raise." Althoughthe record shows that initially the committee was tobe made up of five employees including Birch, onlythe three above-named employees selected by Birchactually served as spokesmen. A meeting betweenWalker and the "Committee" had been prearrangedby Birch.IThere isno probativeevidence in the record to indicate that he was asupervisor2The recordshows that the employees bad been talking aboutattempting to get a raise during the month of October, and before anyShortly after their selection, the three employeeswent to Walker's office to discussa raise.2AccordingtoMurphy, they also suggested "some things" withregard to working conditions at that meeting. Walkertestified that "they said they represented the peopleand I negotiated with them." The record shows thatWalker then drew up an agreement which was postedin the dispatch office for approximately 10 days. Thethree "Committee" members, as they were referredtoby Birch, spoke with many of Respondent'semployees during the posting period. Murphy statedthat "some were for it and some weren't. . . . Ithought the biggest majority was for it so I signedit.-3No objective evidence, however, was presentedto show that the "Committee" represented a majorityof the employees. The contract, which was signed bythe three "Committee" members and by Respondent,was for a term expiring April 2, 1974.Since the execution of that agreement, the Team-sters has filed a petition to represent the employeesherein.No election has been directed, and whetherone will be so directed is dependent upon whetherthis contract is a bar. Walker testified that whileattempts by outside unions to organize his employeeswas "a continual thing and nothing unusual," he"had no knowledge that any concentrated effort wasbeing made." WillardMassingell,a General Counselwitness, testified that, prior to November 1972, hespoke with a number of Respondent's employees todetermine their feelings about a union coming intothe plant. However, Massingell stated that he did notmention the name of theunion until"they got thislittleold contract started. . . ." Murphy testifiedthat at some point Walker told him that aunion wastrying to get in, and that he "would do anything inhis power to keep [a union] out." The AdministrativeLaw Judge, however, was unable to conclude fromthe record that this statement was made during thecritical period.While the Administrative Law Judge did not findthat the General Counsel had proven that Respon-dent established or assisted the PlantBargainingCommittee on or about November 1, 1972, he didfind that Respondent violated Section 8(a)(2) and (1)of the Act first by granting the "Committee"recognition, and then byexecuting and maintaininga collective-bargainingagreementwith it. In sofinding, the Administrative Law Judge noted that (1)PresidentWalker "knew, or should have known, thatthe committee was only a spokesman" on the singlemeeting with Walker took place.3The record shows that Murphy spoke to 15 or 20 of the approximately33 employees about the contract208 NLRB No. 26 WALKER'S MIDSTREAM FUEL & SERVICE CO.issue of a wage Increase and not a functioning labororganization;4 (2) no real bargaining took placebetween the employees and Walker; and (3) Walker'sdesire "to keep any and all outside unions on theoutside" represents the true motivation for hispreparation and execution of the aforementionedagreement. Since there was "no actual proof" thatthe "Committee" did represent a majority of theemployees, and "insufficient evidence from which tofind, or infer, that it did not," the AdministrativeLaw Judge did not rely on any lack of majority statusin making his unfair labor practice findings.5Contrary to the Administrative Law Judge, webelieve that the complaint must be dismissed in itsentirety because of the General Counsel's failure tomeet hisprima facieburden of establishing the PlantBargaining Committee's lack of majority. In a recentcase,American Beef Packers, Inc.,6the Board heldthat it is General Counsel's burden to prove that theunion did not in fact represent a majority at therelevant time. In the instant case, the GeneralCounsel did not introduce any evidence to supporthis allegation that the Plant Bargaining Committeedid not represent a majority of the Respondent'semployees.Therefore, under the circumstances ofthis case, we can find no violation of Section 8(a)(2)in the recognition of the Union by Respondent.Accordingly, we shall dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.''The record shows that the "Committee" was an informal one withoutany structure in that it had no officers,no dues, no constitution or bylaws,and it never had an employee meeting or election5 It was alleged in the complaint that the "Committee did not representthemajority of Respondent's employees for collective bargaining purpos-es"6 187 NLRB 996.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Paducah, Kentucky, on June 26, 1973, basedon charges filedMarch 14, 1973, and an amendedcomplaint issued June 5, 1973, alleging that Respondentviolated Section 8(a)(1) and (2) of the Act. Respondent hasfiled a brief.iThis isWalker's testimonyWillardMassingell,aGeneral Counselwitness who was clearly hostile to Respondent,confirmed the fact that theemployees had been talking about trying to get a raise in October, beforeany meeting took place with Walker.2Other than the fact that he was a dispatcher,the only testimony159Upon the entire record in the case, including myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THELABOR ORGANIZATION INVOLVEDRespondent is a Kentucky corporation engaged in theservice, repairing and fueling of river barges and othervessels atits facilitiesat Paducah, Kentucky. During the 12months prior to theissuanceof the amended complaint,Respondent furnishedservicesvalued in excess of $50,000to customers outside the State of Kentucky. I find, asRespondent admits, that it is an employerengaged incommerce within the meaning of Section 2(6) and (7) oftheAct. The Charging Party and the PlantBargainingCommittee are labor organizations within the meaning ofSection 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.The FactsSome time in October 1972, Paul Walker, president ofRespondent, had talked with a number of his employeesabout "some of the benefits they were receiving and alsothey wanted to discussa raise."IBecauseof the nature ofRespondent's business,very few employees were present atthe facility at any onetime.Accordingly, Walker told themthat if they selected a representative committee, "we couldwork out some kind of an agreement." About November 1,Richard Birch, one of Respondent's dispatchers,2 spokewithCharles Amis, CandyBlair,and Frank Murphy.3Birch told them, as Amis testified, "We were getting up acommittee to go up and talk to Mr. Walker abouta raise."Birch said there would be five on the committee to seeWalker, including Birch himself, but only Amis, Blair, andMurphy agreed to go.Blair testifiedto thesame generaleffect, that Birch said, following "all kind of talking aboutanother raise," "we had a committee going up there to talktoMr. Paul abouta raise," and "we were the only threethatwould go up there and talk to the man." Murphytestified that the matter had been worked out in advanceby Birch, after having been talked about down on thedock.Amis,Blair,andMurphy then went to PresidentWalker's office. They then talked about the raise, andabout working conditions, to Walker. The three employees"suggestedsome things-whatbenefits,"according toMurphy. Walker testified that "They said they representedthe people and Inegotiatedwith them." Walker then drewup an agreement, copies of which were apparently left inthe dispatch office, or posted there for the next 10 days orso.The threecommitteemembers (Birch called them the"Committee" when he selected the three to see Walker),spoke to many of the employees during that period. AsMurphy put it, "some were for it andsome weren't ... Iconcerning Birch was that of employeeCharlesAmts, who testified thatBirch "was supposed to be one of the bosses down there...he calls us onthe radio andgives us orders."3Apparently,he spoke with Amis and Blair in the office,at the sametime, but spoke with Murphy at the dock. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDthought the biggest majority was for it so I signed it."Murphy had himself spoken to some 15 or 20 of theapproximately 33 employees about the contract.Thereaft-er, about November10, 1972,the contract was signed forthe Company by Paul Walker and Charles Walker,Jr., andfor the employees by Frank Murphy,Charles Amis, andCandy Blair.General Counsel witness Willard Massingell testifiedthat pnor to November 1972 he talked to a number ofemployees to see howthey feltabout a union coming intothe plant,but never mentioned the name of any union "upuntil they got this little old contract started."Murphytestifiedthatat some pointWalker toldhim that a unionwas trying to get in and he would do anything in his powerto keep it out.Murphy's recollection as to this event andhis placement of it in reference to the events of Octoberand November 1972 were so vague that I am unable toconclude that Walker made any reference to a union tryingto get in during the critical period,particularly in the lightof Massingell's aforementioned testimony.B.DiscussionThe sole issue in this case is whether Respondentunlawfully aided,assisted,and supported the so-calledPlant Bargaining Committeeby theacts described above.including granting it recognition and executing andmaintaining a collective-bargaining agreement with it. TheGeneral Counsel neither filed a brief with me nor did heexpress his theory of the case to me orally, so I must ofnecessity glean his theory from the complaint itself. Theoperative paragraphs thereof state that the unlawful aid,assistance and support consisted of "arbitrarily establish-ing and granting recognition to the Plant BargainingCommittee...notwithstanding the fact that the PlantBargaining Committee did not represent a majority ofRespondent's employees";and "preparing,executing, and... maintaining a written collective bargaining agreementwith the Plant Bargaining Committee. . .at a time whenthe . . . Committee did not represent the majority ofRespondent's employees for collective bargaining purposesAs I read these allegations,the questions to bedecided are whether the committee was in fact establishedby Respondent,and whether the proof shows that thecommittee did not represent a majority when it wasrecognized and when the contract was executed.The first question must be answered in the negative. Thetestimony of all the witnesses shows that the employeeshad been discussing a possible raise with Respondent'spresident.Paul Walker,and that a committee was selectedto seeWalker about a raise,with dispatcher Birchinstrumental in the selection of Amis, Blair,and Murphy toserve on the committee.There is no probative evidence inthe record that Birch was a supervisor.Amis' testimonythat Birch"was supposed to he one of the bosses downthere"hardly suffices to establish Birch as a statutorysupervisor,nor does Arms'"he calls us on the radio andgives us orders"establish supervisory status, in the light ofthe fact that Birch was a dispatcher.And dispatchers, theBoard has consistently held, are not,solely by virtue ofdispatching functions,supervisors.Vangas, Inc.,167NLRB 805, 806,Fresno Auto Auction, Inc.,167 NLRB 878,879;Norfolk,Baltimore,and CarolinaLines, Inc.,175NLRB 209, 210.Thus,there is no reason to assume that when Birch said"Wewere getting up a committee...." (emphasissupplied),he was referring to managementrather than tothe employees.Furthermore,the testimonyshows thatBirch and the other employees had been discussing thematter priorto Birch's"selection" of Amis,Blair, andMurphy asthe committee to see President Paul Walker,and, indeed,Birch had originally contemplated being onthe committee himself.As noted above,Massingell,plainlyhostile toRespondent,nevertheless testifiedthat he heardthemen talking for some weeksprior to thecommittee'smeeting withWalker about tryingto "get oneup." Thus,PaulWalker's testimonythat he had talked to many of theemployeesabout their desire for a raise,and that he toldthem to select a committee because ofthe difficulty ofgetting together with the full group, is not disputed, butratherconfirmed,by the testimony of the GeneralCounsel'switnesses.In all these circumstances,I find thattheGeneral Counsel hasnot proven that Respondentestablished or assisted the Plant Bargaining Committee onor about November 1, 1972.On theotherhand,although the suggestion to form a"committee" may have beenonly to facilitate discussion ofthe employees'desires as to a wage raise,with the nature ofthe operation precludingany sort ofmass meeting of theemployees with management,Walker'sown testimonymakes it clear that he knew, or should have known, that thecommittee was only a spokesman,and scarelypurported tobe a functioning labor organization acting asthe statutoryexclusivebargaining representative of the employees.Indeed,the "Committee"had no officers,no dues, noconstitutionorbylaws,had never had an employeemeeting or an election,had no minutes,and had nostructure at all, formal or informal.It is also clear from all the testimony that there was noreal bargaining between the three employeesand Walker attheNovember1meeting.Rather,Walker prepared acontract,and he toldthe committee at the next meeting,the contractalreadycompleted,to take thecontract downto the men and let them read it.The contractwas for aterm expiringApril 2, 1974. Walker's testimony indicatesthat the Teamsters filed a petition for his employeessubsequent to the execution of that contract,and that noelection has been directed,with whether one isto be heldapparentlydependingon whetherthe contract is a bar.It is afar cry froman informal committee acting asspokesman for the employees on the single issue of a wageincrease to Respondent's preparing and executing a fullcollective-bargaining agreement for a fixed term,withoutany bargaining,and then utilizing that agreement toattempt to prevent any electionbeing conducted by theBoard on a representation petitionby another labororganization.In this context,the fact that the labororganization in question had made no overt organizationalmovesprior to thesigning ofthe contractis less significantthanWalker's testimony that outside unions' attempts toorganizehis employeeswas "a continual thing and nothingunusual,"although he "had no knowledge that anyconcentrated effort was being made." WALKER'S MIDSTREAMFUEL & SERVICE CO.When asked why he recognized and entered into anagreement with the Plant Bargaining Committee. Walkerresponded as follows:Well, there are so many things other than hourlywages to bring before the employees-the fringebenefits, vacation, insurance benefits, other workingconditions. The only way that they will-it's a guidebook so to speak as any contract would be. That's mypurpose for putting it together so they will have anunderstanding of what I intend to do for them. At thesame token, I know that they know what they can doand can't do.There is much to be said for reducing to writing existingwages, hours, working conditions, etc., so that employeesunderstand them, and, indeed, putting them out in somesort of personnel manual or employee handbook. But to dothat in a document called "Agreement," and one whichcontains a "Representation" provision, stating that thePlant Bargaining Committee shall represent the employees,goes far beyond the stated purpose. I am satisfied, in thesecircumstances, thatWalker's motivation was to keep anyand all outside unions on the outside, and that Murphy'stestimony thatWalker said he "would do anything in hispower to keep [a union ] out," whenever it was said,4Although there is no actual proof that the committeerepresented amajority of the employees, there is insufficient evidence from which to find,161represents the true reason for the preparation andexecution of that agreement. I find, accordingly, thatRespondent violated Section 8(a)(1) and (2) by recognizingthe committee as the exclusive bargaining representative ofthe employees and executing a contract with the commit-tee.CONCLUSIONS OF LAW1.The Teamsters and the Plant Bargaining Committeeare labor organizations within the meaning of Section 2(5)of the Act.2.By recognizing and signing a contract with the PlantBargaining Committee, Respondent has engaged in and isengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(l) and (2) and Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action toeffectuate the policies of the Act.[Recommended Order omitted from publication.]or infer, that it did not, and I therefore do not rely on any lack of majoritystatus in making my unfair labor practice findings herein